DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of U.S. Patent No. 11032735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current App# 17/246795
US Pat. No. 11032735 B2
Claim 1
A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining that a first network node device satisfies an overload criterion related to a quantity of first network communication devices connected to the first network node device;
identifying a second network node device that is initiating handovers of second network communication devices, different than the first network communication devices, to the first network node device; and
transmitting a first parameter to the second network node device to facilitate a reduction in the handovers of the second network communication devices to the first network node device.
Claim 1
A system, comprising: a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
detecting a first network node device that is overloaded due to a number of a first group of first network communication devices connected to the first network node device being determined to have exceeded a connection threshold;
selecting a second network node device comprising resources available to create first connections with at least some of the first group of first network communication devices connected to the first network node device;
identifying a third network node device that is transferring a second group of second network communication devices, different than the first group of first network communication devices, to the first network node device to create second connections with the first network node device; and
transmitting a first parameter to the third network node device to facilitate a reduction in the transferring of the second group of second network communication devices to the first network node device, and a second parameter to the second network node device to facilitate increase in establishment of the first connections of the first group of first network communication devices with the second network node device.
Claim 8
A method, comprising:
detecting, by a device comprising a processor, a first base station that is overloaded based on an overload threshold due to first user equipment connected to the first base station;
identifying, by the device, a second base station that is transferring second user equipment to the first base station; and
facilitating, by the device, transmitting a first parameter to the second base station to facilitate a reduction in the transferring of the second user equipment to the first base station.
Claim 11
A method, comprising:
identifying, by a device comprising a processor, a first network node device that is overloaded based on a channel usage value determined to be above a threshold due to first network communication devices connected to the first network node device;
determining, by the device, a second network node device that is available to establish first connections with at least some of the first network communication devices connected to the first network node device;
identifying, by the device, a third network node device that is transferring second network communication devices to the first network node device to create second connections with the first network node device;
facilitating, by the device, transmitting a first parameter to the third network node device to facilitate a reduction in the transferring of the second network communication devices to the first network node device; and
facilitating, by the device, transmitting a second parameter to the second network node device to facilitate increase in establishment of the first connections with the first network communication devices.
Claim 15
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
identifying a first access point that satisfies an overload criterion related to a quantity of first mobile devices connected to the first access point being determined to have exceeded a connection threshold;
detecting a second access point that is transferring second mobile devices, different than the first mobile devices, to the first access point; and
sending a first parameter to the second access point to facilitate a reduction in the transferring of the second mobile devices to the first access point.
Claim 18
A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
detecting a first network node device that is overloaded due to first network communication devices connected to the first network node device being determined to have exceeded a connection threshold;
determining a second network node device that is available to establish first connections with a group of the first network communication devices connected to the first network node device;
identifying a third network node device that is transferring second network communication devices to the first network node device to create additional connections with the first network node device; and
transmitting a first parameter to the third network node device to facilitate a reduction in the transferring of the second network communication devices to the first network node device, and a second parameter to the second network node device to facilitate increase in establishment of the first connections of the group of the first network communication devices.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 8- 9, 15- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. No. 9185664 B2) in view of Tamura (US Pub. No. 2019/0014001 A1).

	Regarding claim 1, Park teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see claim 1), comprising:
	determining that a first network node device satisfies an overload criterion related to a quantity of first network communication devices connected to the first network node device; identifying a second network node device that is initiating handovers of second network communication devices, different than the first network communication devices, to the first network node device (see claim 1; ………..method for operating a base station (BS) (i.e. second network node)) in a wireless communication system, the method comprising: selecting at least one base station neighboring (i.e. neighboring base station as a first network node here) on the base station; and determining a power level and a handover terminal set including at least one terminal to be handed over from the base station to the neighboring base station based on an average load in the base station and the neighboring base station, wherein the average load is determined based on a number of overload users from among a first group of users (i.e. second network communication devices) serviced by the base station and a number of overload users from among a second group of users (i.e. first network communication devices) serviced by the neighboring base station wherein the average load is determined based on a first load value, a second load value ……. with respect to power controlled by the base station, wherein the first load value represents a number of overload terminals from among remaining terminals excepting terminals to be handed over from the base station to the neighboring base station from among the first group of terminals serviced by the base station, wherein the second load value represents a number of overload terminals from among a second group of terminals serviced by the neighboring base station……………).
	But Park is silent about transmitting facilitating, by the device, transmitting a first parameter to the second base station to facilitate a reduction in the transferring of the second user equipment to the first base station; however Tamura states in [0064].. when the control unit 53 receives a determination result indicating that the hand-over process is unnecessary, it (i.e. #53) transmits a message (i.e. first parameter) instructing to stop the process related to the hand-over to the eNB 40 (i.e. second network node) through the base station communication unit 51; further see [0040] about communication terminals and network apparatus; further see [0058- 0059] about intra RAT  and inter RAT hand-over processing in context with UE (or communication terminals). 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tamura with the teachings of Park to make system more effective. Having a mechanism about facilitating, by the device, transmitting a first parameter to the second base station to facilitate a reduction in the transferring of the second user equipment to the first base station; greater way resources can be utilized/managed to carry out more reliable communication in the communication system.

	Regarding claim 2, Park in view of Tamura teaches as per claim 1, wherein the determining that the first network node device satisfies the overload criterion comprises utilizing a predictive model to predict a load value of the first network node device (see claim 1 there is a predictive model).

	 Regarding claim 8, Park teaches a method (see claim 1), comprising:
	detecting, by a device comprising a processor, a first base station that is overloaded based on an overload threshold due to first user equipment connected to the first base station; identifying, by the device, a second base station that is transferring second user equipment to the first base station (see claim 1; ………..method for operating a base station (BS) (i.e. second base station)) in a wireless communication system, the method comprising: selecting at least one base station neighboring (i.e. neighboring base station as a first base station here and device is a part of a first base station) on the base station; and determining a power level and a handover terminal set including at least one terminal to be handed over from the base station to the neighboring base station based on an average load in the base station and the neighboring base station, wherein the average load is determined based on a number of overload users from among a first group of users (i.e. second network communication devices) serviced by the base station and a number of overload users from among a second group of users (i.e. first network communication devices) serviced by the neighboring base station wherein the average load is determined based on a first load value, a second load value ……. with respect to power controlled by the base station, wherein the first load value represents a number of overload terminals from among remaining terminals excepting terminals to be handed over from the base station to the neighboring base station from among the first group of terminals serviced by the base station, wherein the second load value represents a number of overload terminals from among a second group of terminals serviced by the neighboring base station……………).
	But Park is silent about transmitting a first parameter to the second network node device to facilitate a reduction in the handovers of the second network communication devices to the first network node device; however Tamura states in [0064].. when the control unit 53 receives a determination result indicating that the hand-over process is unnecessary, it (i.e. #53) transmits a message (i.e. first parameter) instructing to stop the process related to the hand-over to the eNB 40 (i.e. second base station) through the base station communication unit 51; further see [0040] about communication terminals and network apparatus; further see [0058- 0059] about intra RAT  and inter RAT hand-over processing in context with UE (or communication terminals). 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tamura with the teachings of Park to make system more effective. Having a mechanism wherein transmitting a first parameter to the second network node device to facilitate a reduction in the handovers of the second network communication devices to the first network node device; greater way resources can be utilized/managed to carry out more reliable communication in the communication system.

	Regarding claim 9, Park in view of Tamura teaches as per claim 8, wherein the detecting that the first base station is overloaded based on the overload threshold comprises predicting, via a predictive model, a load of the first base station (see claim 1 there is a predictive model).

	Regarding claim 15, Park teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (see claim 1):
	identifying a first access point that satisfies an overload criterion related to a quantity of first mobile devices connected to the first access point being determined to have exceeded a connection threshold; detecting a second access point that is transferring second mobile devices, different than the first mobile devices, to the first access point (see claim 1; ………..method for operating a base station (BS) (i.e. second access point)) in a wireless communication system, the method comprising: selecting at least one base station neighboring (i.e. neighboring base station as a first acess point here) on the base station; and determining a power level and a handover terminal set including at least one terminal to be handed over from the base station to the neighboring base station based on an average load in the base station and the neighboring base station, wherein the average load is determined based on a number of overload users from among a first group of users (i.e. second network communication devices) serviced by the base station and a number of overload users from among a second group of users (i.e. first network communication devices) serviced by the neighboring base station wherein the average load is determined based on a first load value, a second load value ……. with respect to power controlled by the base station, wherein the first load value represents a number of overload terminals from among remaining terminals excepting terminals to be handed over from the base station to the neighboring base station from among the first group of terminals serviced by the base station, wherein the second load value represents a number of overload terminals from among a second group of terminals serviced by the neighboring base station……………).
	But Park is silent about sending a first parameter to the second access point to facilitate a reduction in the transferring of the second mobile devices to the first access point; however Tamura states in [0064].. when the control unit 53 receives a determination result indicating that the hand-over process is unnecessary, it (i.e. #53) transmits a message (i.e. first parameter) instructing to stop the process related to the hand-over to the eNB 40 (i.e. second access point) through the base station communication unit 51; further see [0040] about communication terminals and network apparatus; further see [0058- 0059] about intra RAT  and inter RAT hand-over processing in context with UE (or communication terminals). 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tamura with the teachings of Park to make system more effective. Having a mechanism about sending a first parameter to the second access point to facilitate a reduction in the transferring of the second mobile devices to the first access point; greater way resources can be utilized/managed to carry out more reliable communication in the communication system.

	Regarding claim 16, Park in view of Tamura teaches as per claim 15, wherein the identifying the first access point that satisfies the overload criterion comprises predicting, via a predictive model, a load metric of the first access point (see claim 1 there is a predictive model).

Claim(s) 3- 4, 7, 10- 11, 14, 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. No. 9185664 B2) in view of Tamura (US Pub. No. 2019/0014001 A1) and in further view of Soldati et al. (US Pub. No. 2022/0110039 A1), hereafter Pablo.

	Regarding claim 3, Park in view of Tamura teaches as per claim 1, but Park is silent about selecting a third network node device that satisfies an availability threshold; and transmitting a second parameter to the third network node device to facilitate a handover of the handovers of a network communication device of the first network communication devices to the third network node device; however Pablo teaches in Fig. 11 and [0151] about cell B as a third network node device and is being selected as per measurements and based on that the serving node may offload UE-1 to neighbor cell B instead, which can result in unacceptable and/or undesirable radio conditions for UE-1(i.e. second parameter is transferred here for that). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pablo with the teachings of Park in view of Tamura to make system more standardized.

	Regarding claim 4, Park in view of Tamura and Pablo teaches as per claim 3, wherein the selecting of the third network node device that satisfies the availability threshold comprises utilizing a predictive model to predict a load value of the third network node device (see [0151] there is a predictive model).

	Regarding claim 7, Park in view of Tamura teaches as per claim 1, but Park is silent about wherein the operations further comprise: in response to the determining that the first network node device satisfies the overload criterion, requesting channel measurements from neighboring network node devices located within a geographical area; however Pablo states in [0151] about… The serving node may then request the neighbour cell A to provide its load conditions…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pablo with the teachings of Park in view of Tamura to make system more effective. Having a mechanism wherein the operations further comprise: in response to the determining that the first network node device satisfies the overload criterion, requesting channel measurements from neighboring network node devices located within a geographical area; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 10, Park in view of Tamura teaches as per claim 8, but Park is silent about selecting, by the device, a third base station that satisfies an availability threshold; and facilitating, by the device, transmitting a second parameter to the third base station to facilitate transfer of a user equipment of the first user equipment to the second base station; however Pablo teaches in Fig. 11 and [0151] about cell B as a third network node device and is being selected as per measurements and based on that the serving node may offload UE-1 to neighbor cell B instead, which can result in unacceptable and/or undesirable radio conditions for UE-1(i.e. second parameter is transferred here for that). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pablo with the teachings of Park in view of Tamura to make system more standardized.

	Regarding claim 11, Park in view of Tamura and Pablo teaches as per claim 10, wherein the selecting of the third base station that satisfies the availability threshold comprises utilizing a predictive model to predict a load value of the third base station (see [0151] there is a predictive model).

	Regarding claim 14, Park in view of Tamura teaches as per claim 8, but Park is silent about in response to the detecting that the first base station is overloaded based on the overload threshold, requesting, by the device, channel measurements from neighboring base stations satisfying a defined qualification criterion; however Pablo states in [0151] about… The serving node may then request the neighbour cell A to provide its load conditions…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pablo with the teachings of Park in view of Tamura to make system more effective. Having a mechanism wherein in response to the detecting that the first base station is overloaded based on the overload threshold, requesting, by the device, channel measurements from neighboring base stations satisfying a defined qualification criterion; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 17, Park in view of Tamura teaches as per claim 15, but Park is silent about selecting a third access point that satisfies an availability threshold; and transmitting a second parameter to the third access point to facilitate a transfer of a mobile device of the first mobile devices to the second access point; however Pablo teaches in Fig. 11 and [0151] about cell B as a third network node device and is being selected as per measurements and based on that the serving node may offload UE-1 to neighbor cell B instead, which can result in unacceptable and/or undesirable radio conditions for UE-1(i.e. second parameter is transferred here for that). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pablo with the teachings of Park in view of Tamura to make system more standardized.

	Regarding claim 18, Park in view of Tamura and Pablo teaches as per claim 17, wherein the selecting of the third access point that satisfies the availability threshold comprises utilizing a predictive model to predict a load value of the third access point (see [0151] there is a predictive model).

Claim(s) 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pat. No. 9185664 B2) in view of Tamura (US Pub. No. 2019/0014001 A1) and in further view of Soldati et al. (US Pub. No. 2022/0110039 A1), hereafter Pablo and in further view of Wang et al. (US Pub. No. 2020/0068453 A1).

	Regarding claim 6, Park in view of Tamura and Pablo teaches as per claim 3, but Park is silent about transmitting a third parameter to the first network node device, wherein the third parameter is utilized to facilitate the handover of the network communication device to the third network node device; however Wang teaches in [0008] about .. learning, by a first network node, that a terminal device needs handover, where the handover is from a second network node to a third network node, or the handover is from a first cell of the second network node to a second cell of the second network node…… sending, by the first network node, radio link change instruction information (i.e. third parameter) to the second network node (i.e. first network node here), where the radio link change instruction information is used to instruct to switch a serving cell of the terminal device (i.e. network communication device here) from the first cell to the second cell (i.e. second cell’s network device can be a third network node here); and sending, by the first network node, a handover command to the terminal device, where the handover command is used to instruct the terminal device to perform the handover. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park in view of Tamura and Pablo to make system more standardized.

	Regarding claim 13, Park in view of Tamura and Pablo teaches as per claim 10, but Park is silent about facilitating, by the device, transmitting a third parameter to the first base station, wherein the third parameter facilitates the transfer of the user equipment to the third base station; however Wang teaches in [0008] about .. learning, by a first network node, that a terminal device needs handover, where the handover is from a second network node to a third network node, or the handover is from a first cell of the second network node to a second cell of the second network node…… sending, by the first network node, radio link change instruction information (i.e. third parameter) to the second network node (i.e. first network node here), where the radio link change instruction information is used to instruct to switch a serving cell of the terminal device (i.e. network communication device here) from the first cell to the second cell (i.e. second cell’s network device can be a third network node here); and sending, by the first network node, a handover command to the terminal device, where the handover command is used to instruct the terminal device to perform the handover. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park in view of Tamura and Pablo to make system more standardized.

	Regarding claim 20, Park in view of Tamura and Pablo teaches as per claim 17, but Park is silent about transmitting a third parameter to the first access point, wherein the third parameter is utilized to facilitate the transfer of the mobile device to the third access point; however Wang teaches in [0008] about .. learning, by a first network node, that a terminal device needs handover, where the handover is from a second network node to a third network node, or the handover is from a first cell of the second network node to a second cell of the second network node…… sending, by the first network node, radio link change instruction information (i.e. third parameter) to the second network node (i.e. first network node here), where the radio link change instruction information is used to instruct to switch a serving cell of the terminal device (i.e. network communication device here) from the first cell to the second cell (i.e. second cell’s network device can be a third network node here); and sending, by the first network node, a handover command to the terminal device, where the handover command is used to instruct the terminal device to perform the handover. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park in view of Tamura and Pablo to make system more standardized.
Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468